--------------------------------------------------------------------------------

SECURITY AGREEMENT

          THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made
effective as of July 6, 2007, by and between GLOBAL ENERGY, INC., a Nevada
corporation with its principal place of business located at Migdal Aviv, 7 Abba
Hilel Street, Ramat Gan 52520, Israel (the “Parent”), and the each subsidiary of
the Parent listed on Schedule I attached hereto (each a “Subsidiary,” and
collectively and together with the Parent, the “Company”), in favor of the
BUYER(S) (the “Secured Party”) listed on Schedule I attached to the Securities
Purchase Agreement (the “Securities Purchase Agreement”) dated the date hereof
between the Company and the Secured Party.

          WHEREAS, The Parent shall issue and sell to the Secured Party, as
provided in the Securities Purchase Agreement, and the Secured Party shall
purchase, secured convertible debentures (the “Convertible Debentures”), which
shall be convertible into shares of the Parent’s common stock, par value $0.001,
in the respective amounts set forth opposite each Buyer(s) name on Schedule I
attached to the Securities Purchase Agreement;

          WHEREAS, to induce the Secured Party to enter into the transaction
contemplated by the Securities Purchase Agreement, the Convertible Debentures,
the Investor Registration Rights Agreement of even date herewith between the
Parent and the Secured Party (the “Investor Registration Rights Agreement”), and
the Irrevocable Transfer Agent Instructions among the Parent, the Secured Party,
the Parent’s transfer agent, and David Gonzalez, Esq. (the “Transfer Agent
Instructions”) (collectively referred to as the “Transaction Documents”), each
Company hereby grants to the Secured Party a security interest in and to the
pledged property of each Company identified on Exhibit A hereto (collectively
referred to as the “Pledged Property”) to secure all of the Obligations (as
defined below).

          NOW, THEREFORE, in consideration of the promises and the mutual
covenants herein contained, and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, the parties hereto hereby
agree as follows:

ARTICLE 1.
DEFINITIONS AND INTERPRETATIONS

          Section 1.1.      Recitals.

          The above recitals are true and correct and are incorporated herein,
in their entirety, by this reference.

1

--------------------------------------------------------------------------------

          Section 1.2.      Interpretations.

          Nothing herein expressed or implied is intended or shall be construed
to confer upon any person other than the Secured Party any right, remedy or
claim under or by reason hereof.

          Section 1.3.      Obligations Secured.

          The security interest created hereby in the Pledged Property
constitutes continuing collateral security for all of the obligations of the
Parent now existing or hereinafter incurred to the Buyers, whether oral or
written and whether arising before, on or after the date hereof including,
without limitation following obligations (collectively, the “Obligations”):

          (a)      for so long as the Convertible Debentures are outstanding,
the payment by the Parent, as and when due and payable (by scheduled maturity,
acceleration, demand or otherwise), of all amounts from time to time owing by it
in respect of the Securities Purchase Agreement, the Convertible Debentures and
the other Transaction Documents; and

          (b)      for so long as the Convertible Debentures are outstanding,
the due performance and observance by the Parent of all of its other obligations
from time to time existing in respect of any of the Transaction Documents,
including without limitation, the Parent’s obligations with respect to any
conversion or redemption rights of the Secured Party under the Convertible
Debentures.

ARTICLE 2.
PLEDGED PROPERTY; EVENT OF DEFAULT

          Section 2.1.      Pledged Property.

          (a)      As collateral security for all of the Obligations, the
Company hereby pledges to the Secured Party, and creates in the Secured Party
for its benefit, a continuing security interest in and to all of the Pledged
Property whether now owned or hereafter acquired.

          (b)      Without limiting the generality of the foregoing, as
additional security for the payment and performance of the Obligations, each
Company hereby grants to the Secured Party a continuing security interest in,
and hereby collaterally assigns to the Secured Party, all of such Company’s
right, title and interest in and to each Deposit Account (as defined below) and
in and to any deposits or other sums at any time credited to each such Deposit
Account. In connection with the foregoing, each Company hereby authorizes and
directs each bank or other depository institution which maintains any Deposit
Account to pay or deliver to the Secured Party upon the Secured Party’s written
demand thereof made at any time after the occurrence of an Event of Default has
occurred all balances in each Deposit Account with such depository for
application to the Obligations then outstanding.

2

--------------------------------------------------------------------------------

          (c)      Simultaneously with the execution and delivery of this
Agreement, the Company shall make, execute, acknowledge, file, record and
deliver to the Secured Party any documents reasonably requested by the Secured
Party to perfect its security interest in the Pledged Property. Simultaneously
with the execution and delivery of this Agreement, the Company shall make,
execute, acknowledge and deliver to the Secured Party such documents and
instruments, including, without limitation, financing statements, certificates,
affidavits and forms as may, in the Secured Party’s reasonable judgment, be
necessary to effectuate, complete or perfect, or to continue and preserve, the
security interest of the Secured Party in the Pledged Property, and the Secured
Party shall hold such documents and instruments as secured party, subject to the
terms and conditions contained herein.

          Section 2.2.      Event of Default

          An “Event of Default” shall be deemed to have occurred under this
Agreement upon an Event of Default under and as defined in the Convertible
Debentures.

ARTICLE 3.
ATTORNEY-IN-FACT; PERFORMANCE

          Section 3.1.      Secured Party Appointed Attorney-In-Fact.

          Upon the occurrence and during the continuance of an Event of Default:
(a) the Company hereby appoints the Secured Party as its attorney-in-fact, with
full authority in the place and stead of the Company and in the name of the
Company or otherwise, from time to time in the Secured Party’s discretion to
take any action and to execute any instrument which the Secured Party may
reasonably deem necessary to accomplish the purposes of this Agreement,
including, without limitation, to receive and collect all instruments made
payable to the Company representing any payments in respect of the Pledged
Property or any part thereof and to give full discharge for the same; (b) the
Secured Party may demand, collect, receipt for, settle, compromise, adjust, sue
for, foreclose, or realize on the Pledged Property as and when the Secured Party
may determine, and (c) to facilitate collection, the Secured Party may notify
account debtors and obligors on any Pledged Property to make payments directly
to the Secured Party.

          Section 3.2.      Secured Party May Perform.

          If the Company fails to perform any agreement contained herein, the
Secured Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.

3

--------------------------------------------------------------------------------

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES

          Section 4.1.      Authorization; Enforceability.

          Each of the parties hereto represents and warrants that it has taken
all action necessary to authorize the execution, delivery and performance of
this Agreement and the transactions contemplated hereby; and upon execution and
delivery, this Agreement shall constitute a valid and binding obligation of the
respective party, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights or by the principles
governing the availability of equitable remedies.

          Section 4.2.      Ownership of Pledged Property.

          The Company represents and warrants that it is the legal and
beneficial owner of the Pledged Property free and clear of any lien, security
interest, option or other charge or encumbrance (each, a “Lien”) except for the
security interest created by this Agreement and other Permitted Liens. For
purposes of this Agreement, “Permitted Liens” means: (1) the security interest
created by this Agreement, (2) existing Liens disclosed by the Company to the
Secured Party; (3) inchoate Liens for taxes, assessments or governmental charges
or levies not yet due, as to which the grace period, if any, related thereto has
not yet expired, or being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with GAAP; (4)
Liens of carriers, materialmen, warehousemen, mechanics and landlords and other
similar Liens which secure amounts which are not yet overdue by more than 60
days or which are being contested in good faith by appropriate proceedings; (5)
licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Company; (6)
Liens securing capitalized lease obligations and purchase money indebtedness
incurred solely for the purpose of financing an acquisition or lease; (7)
easements, rights-of-way, restrictions, encroachments, municipal zoning
ordinances and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing debt and not materially interfering with
the conduct of the business of the Company and not materially detracting from
the value of the property subject thereto; (8) Liens arising out of the
existence of judgments or awards which judgments or awards do not constitute an
Event of Default; (9) Liens incurred in the ordinary course of business in
connection with workers compensation claims, unemployment insurance, pension
liabilities and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature (other than appeal bonds) incurred in the ordinary course of
business (exclusive of obligations in respect of the payment for borrowed
money); (10) Liens in favor of a banking institution arising by operation of law
encumbering deposits (including the right of set-off) and contractual set-off
rights held by such banking institution and which are within the general
parameters customary in the banking industry and only burdening deposit accounts
or other funds maintained with a creditor depository institution; (11) usual and
customary set-off rights in leases and other contracts; and (12) escrows in
connection with acquisitions and dispositions.

4

--------------------------------------------------------------------------------

ARTICLE 5.
DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL

          Section 5.1      Method of Realizing Upon the Pledged Property: Other
Remedies.

          If any Event of Default shall have occurred and be continuing:

          (a)      The Secured Party may exercise in respect of the Pledged
Property, in addition to any other rights and remedies provided for herein or
otherwise available to it, all of the rights and remedies of a secured party
upon default under the Uniform Commercial Code (whether or not the Uniform
Commercial Code applies to the affected Pledged Property), and also may (i) take
absolute control of the Pledged Property, including, without limitation,
transfer into the Secured Party's name or into the name of its nominee or
nominees (to the extent the Secured Party has not theretofore done so) and
thereafter receive, for the benefit of the Secured Party, all payments made
thereon, give all consents, waivers and ratifications in respect thereof and
otherwise act with respect thereto as though it were the outright owner thereof,
(ii) require the Company to assemble all or part of the Pledged Property as
directed by the Secured Party and make it available to the Secured Party at a
place or places to be designated by the Secured Party that is reasonably
convenient to both parties, and the Secured Party may enter into and occupy any
premises owned or leased by the Company where the Pledged Property or any part
thereof is located or assembled for a reasonable period in order to effectuate
the Secured Party's rights and remedies hereunder or under law, without
obligation to the Company in respect of such occupation, and (iii) without
notice except as specified below and without any obligation to prepare or
process the Pledged Property for sale, (A) sell the Pledged Property or any part
thereof in one or more parcels at public or private sale, at any of the Secured
Party's offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as the Secured Party may deem
commercially reasonable and/or (B) lease, license or dispose of the Pledged
Property or any part thereof upon such terms as the Secured Party may deem
commercially reasonable. The Company agrees that, to the extent notice of sale
or any other disposition of the Pledged Property shall be required by law, at
least ten (10) days' notice to the Company of the time and place of any public
sale or the time after which any private sale or other disposition of the
Pledged Property is to be made shall constitute reasonable notification. The
Secured Party shall not be obligated to make any sale or other disposition of
any Pledged Property regardless of notice of sale having been given. The Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Company hereby
waives any claims against the Secured Party arising by reason of the fact that
the price at which the Pledged Property may have been sold at a private sale was
less than the price which might have been obtained at a public sale or was less
than the aggregate amount of the Obligations, even if the Secured Party accepts
the first offer received and does not offer such Pledged Property to more than
one offeree, and waives all rights that the Company may have to require that all
or any part of such Pledged Property be marshaled upon any sale (public or
private) thereof. The Company hereby acknowledges that (i) any such sale of the

5

--------------------------------------------------------------------------------

Pledged Property by the Secured Party may be made without warranty, (ii) the
Secured Party may specifically disclaim any warranties of title, possession,
quiet enjoyment or the like, and (iii) such actions set forth in clauses (i) and
(ii) above shall not adversely affect the commercial reasonableness of any such
sale of Pledged Property.

          (b)      Any cash held by the Secured Party as Pledged Property and
all cash proceeds received by the Secured Party in respect of any sale of or
collection from, or other realization upon, all or any part of the Pledged
Property shall be applied (after payment of any amounts payable to the Secured
Party pursuant to Section 8.3 hereof) by the Secured Party against, all or any
part of the Obligations in such order as the Secured Party shall elect,
consistent with the provisions of the Securities Purchase Agreement. Any surplus
of such cash or cash proceeds held by the Secured Party and remaining after the
indefeasible payment in full in cash of all of the Obligations shall be paid
over to whomsoever shall be lawfully entitled to receive the same or as a court
of competent jurisdiction shall direct.

          (c)      In the event that the proceeds of any such sale, collection
or realization are insufficient to pay all amounts to which the Secured Party is
legally entitled, the Company shall be liable for the deficiency, together with
interest thereon at the rate specified in the Convertible Debentures for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees,
costs, expenses and other client charges of any attorneys employed by the
Secured Party to collect such deficiency.

          (d)      The Company hereby acknowledges that if the Secured Party
complies with any applicable state, provincial, or federal law requirements in
connection with a disposition of the Pledged Property, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Pledged Property.

          (e)      The Secured Party shall not be required to marshal any
present or future collateral security (including, but not limited to, this
Agreement and the Pledged Property) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of the Secured Party's
rights hereunder and in respect of such collateral security and other assurances
of payment shall be cumulative and in addition to all other rights, however
existing or arising. To the extent that the Company lawfully may, the Company
hereby agrees that it will not invoke any law relating to the marshaling of
collateral which might cause delay in or impede the enforcement of the Secured
Party's rights under this Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, the Company hereby
irrevocably waives the benefits of all such laws.

          Section 5.2      Duties Regarding Pledged Property.

          The Secured Party shall have no duty as to the collection or
protection of the Pledged Property or any income thereon or as to the
preservation of any rights pertaining

6

--------------------------------------------------------------------------------

thereto, beyond the safe custody and reasonable care of any of the Pledged
Property actually in the Secured Party’s possession.

ARTICLE 6.
AFFIRMATIVE COVENANTS

          The Company covenants and agrees that, from the date hereof and until
the Obligations have been fully paid and satisfied or the Convertible Debentures
have been fully converted, unless the Secured Party shall consent otherwise in
writing (as provided in Section 8.4 hereof):

          Section 6.1.      Existence, Properties, Etc.

          (a)      The Company shall do, or cause to be done, all things, or
proceed with due diligence with any actions or courses of action, that may be
reasonably necessary (i) to maintain Company’s due organization, valid existence
and good standing under the laws of its state of incorporation, and (ii) to
preserve and keep in full force and effect all qualifications, licenses and
registrations in those jurisdictions in which the failure to do so could have a
Material Adverse Effect (as defined below); and (b) the Company shall not do, or
cause to be done, any act impairing the Company’s corporate power or authority
(i) to carry on the Company’s business as now conducted, and (ii) to execute or
deliver this Agreement or any other document delivered in connection herewith,
including, without limitation, any UCC-1 Financing Statements required by the
Secured Party (which other loan instruments collectively shall be referred to as
the “Loan Instruments”) to which it is or will be a party, or perform any of its
obligations hereunder or thereunder. For purpose of this Agreement, the term
“Material Adverse Effect” shall mean any material and adverse affect as
determined by Secured Party in its reasonable discretion, whether individually
or in the aggregate, upon (a) the Company’s assets, business, operations,
properties or condition, financial or otherwise; (b) the Company’s ability to
make payment as and when due of all or any part of the Obligations; or (c) the
Pledged Property.

          Section 6.2.      Financial Statements and Reports.

          The Company shall furnish to the Secured Party within a reasonable
time such financial data as the Secured Party may reasonably request.

          Section 6.3.      Accounts and Reports.

          The Company shall maintain a standard system of accounting in
accordance with generally accepted accounting principles consistently applied
(“GAAP”) and provide, at its sole expense, to the Secured Party the following:

          (a)      as soon as available, a copy of any notice or other
communication alleging any nonpayment or other material breach or default, or
any foreclosure or other action respecting any material portion of its assets
and properties, received respecting any of the indebtedness of the Company in
excess of $500,000 (other than the Obligations),

7

--------------------------------------------------------------------------------

or any demand or other request for payment under any guaranty, assumption,
purchase agreement or similar agreement or arrangement respecting the
indebtedness or obligations of others in excess of $500,000; and

          (b)      within fifteen (15) days after the making of each submission
or filing, a copy of any report, financial statement, notice or other document,
whether periodic or otherwise, submitted to the shareholders of the Company, or
submitted to or filed by the Company with any governmental authority involving
or affecting (i) the Company that could reasonably be expected to have a
Material Adverse Effect; (ii) the Obligations; (iii) any part of the Pledged
Property; or (iv) any of the transactions contemplated in this Agreement or the
Loan Instruments (except, in each case, to the extent any such submission,
filing, report, financial statement, notice or other document is posted on EDGAR
Online).

          Section 6.4.      Maintenance of Books and Records; Inspection.

          The Company shall maintain its books, accounts and records in
accordance with GAAP, and permit the Secured Party, its officers and employees
and any professionals designated by the Secured Party in writing, at any time
during normal business hours and upon reasonable notice to visit and inspect any
of its properties (including but not limited to the collateral security
described in the Transaction Documents and/or the Loan Instruments), corporate
books and financial records, and to discuss its accounts, affairs and finances
with any employee, officer or director thereof (it being agreed that, unless an
Event of Default shall have occurred and be continuing, there shall be no more
than two (2) such visits and inspections in any Fiscal Year).

     Section 6.5.      Maintenance and Insurance.

          (a)      The Company shall maintain or cause to be maintained, at its
own expense, all of its material assets and properties in good working order and
condition, ordinary wear and tear excepted, making all necessary repairs thereto
and renewals and replacements thereof.

          (b)      The Company shall maintain or cause to be maintained, at its
own expense, insurance in form, substance and amounts (including deductibles),
which the Company deems reasonably necessary to the Company’s business, (i)
adequate to insure all assets and properties of the Company of a character
usually insured by persons engaged in the same or similar business against loss
or damage resulting from fire or other risks included in an extended coverage
policy; (ii) against public liability and other tort claims that may be incurred
by the Company; (iii) as may be required by the Transaction Documents and/or
applicable law and (iv) as may be reasonably requested by Secured Party, all
with financially sound and reputable insurers.

          Section 6.6.      Contracts and Other Collateral.

          The Company shall perform all of its obligations under or with respect
to each instrument, receivable, contract and other intangible included in the
Pledged Property to which the Company is now or hereafter will be party on a
timely basis and in the manner

8

--------------------------------------------------------------------------------

therein required, including, without limitation, this Agreement, except to the
extent the failure to so perform such obligations would not reasonably be
expected to have a Material Adverse Effect.

          Section 6.7.      Defense of Collateral, Etc.

          The Company shall defend and enforce its right, title and interest in
and to any part of: (a) the Pledged Property; and (b) if not included within the
Pledged Property, those assets and properties whose loss would reasonably be
expected to have a Material Adverse Effect, each against all manner of claims
and demands on a timely basis to the full extent permitted by applicable law
(other than any such claims and demands by holders of Permitted Liens).

          Section 6.8.      Taxes and Assessments.

          The Company shall (a) file all material tax returns and appropriate
schedules thereto that are required to be filed under applicable law, prior to
the date of delinquency (taking into account any extensions of the original due
date), (b) pay and discharge all material taxes, assessments and governmental
charges or levies imposed upon the Company, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all material taxes, assessments and governmental charges or
levies that, if unpaid, might become a lien or charge upon any of its
properties; provided, however, that the Company in good faith may contest any
such tax, assessment, governmental charge or levy described in the foregoing
clauses (b) and (c) so long as appropriate reserves are maintained with respect
thereto if and to the extent required by GAAP.

          Section 6.9.      Compliance with Law and Other Agreements.

          The Company shall maintain its business operations and property owned
or used in connection therewith in compliance with (a) all applicable federal,
state and local laws, regulations and ordinances governing such business
operations and the use and ownership of such property, and (b) all agreements,
licenses, franchises, indentures and mortgages to which the Company is a party
or by which the Company or any of its properties is bound, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

          Section 6.10.      Notice of Default.

          The Company shall give written notice to the Secured Party of the
occurrence of any Event of Default.

          Section 6.11.      Notice of Litigation.

          The Company shall give notice, in writing, to the Secured Party of (a)
any actions, suits or proceedings wherein the amount at issue is in excess of
$250,000, instituted by any persons against the Company, or affecting any of the
assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof,

9

--------------------------------------------------------------------------------

between the Company on the one hand and any governmental or regulatory body on
the other hand, which might reasonably be expected to have a Material Adverse
Effect on the business operations or financial condition of the Company.

          Section 6.13.      Future Subsidiaries.

          If the Company shall hereafter create or acquire any subsidiary,
simultaneously with the creation or acquisition of such subsidiary, the Company
shall cause such subsidiary to grant to the Secured Party a security interest of
the same tenor as created under this Agreement. The Company further agrees that
it will deliver all shares of any such subsidiary to the Secured Party in order
to perfect its lien on such assets created hereunder.

          Section 6.14.      Establishment of Deposit Account, Dominion Account
Agreements.

          Within ten (10) days of the date hereof, each Company, the Secured
Party, and each applicable bank or other depository institution shall enter into
a deposit account agreement (“Deposit Account Agreement”) in the form of Exhibit
B with respect to each of the Company’s savings, passbook, money market or other
depository accounts, and all certificates of deposit, maintained by each Company
with any bank, savings and loan association, credit union or other depository
institution (each, a “Deposit Account”) maintained or used by each Company
providing dominion and control over such accounts to the Secured Party such that
upon notice by the Secured Party to such bank or other depository institution of
the occurrence of an Event of Default all actions under such account shall be
taken solely at the Secured Party’s direction. Each Company’s current Deposit
Accounts are set forth on Schedule 6.14 attached hereto.

          Each Company shall cause all cash, all collections and proceeds from
accounts receivable, all receipts from credit card payments, and all proceeds
from the sale of any Pledged Property to be deposited into a Deposit Account in
the ordinary course of business and consistent with past practices.

          While any Convertible Debentures remain outstanding, the Company shall
have valid and effective Deposit Account Agreements in place at all times with
respect to all of its Deposit Accounts. No Deposit Account shall be established,
used or maintained by the Company unless it first enters into a Deposit Account
Agreement.

          With respect to each Deposit Account, from an after the occurrence of
an Event of Default, the Secured Party shall have the right, at any time and
from time to time, to exercise its rights under such Deposit Account Agreement,
including, for the avoidance of any doubt, the exclusive right to give
instructions to the financial institution at which such Deposit Account is
maintained as to the disposition of funds or other property on deposit therein
or credited thereto. The Secured Party hereby covenants and agrees that it will
not send any such notice to a financial institution at which any such Deposit
Account is maintained directing the disposition of funds or other property
therein unless and until the occurrence of an Event of Default.

10

--------------------------------------------------------------------------------

ARTICLE 7.
NEGATIVE COVENANTS

          The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:

          Section 7.1.      Liens and Encumbrances.

          Directly or indirectly make, create, incur, assume or permit to exist
any Lien in, to or against any part of the Pledged Property other than Permitted
Liens.

          Section 7.2.      Restriction on Redemption and Cash Dividends

          Directly or indirectly, redeem, repurchase or declare or pay any cash
dividend or distribution on its capital stock without the prior express written
consent of the Secured Party.

          Section 7.3.      Incurrence of Indebtedness.

          Directly or indirectly, incur or guarantee, assume or suffer to exist
any indebtedness, other than the indebtedness evidenced by the Convertible
Debentures and other Permitted Indebtedness. “Permitted Indebtedness” means: (i)
indebtedness evidenced by Convertible Debentures; (ii) indebtedness described on
the Disclosure Schedule to the Securities Purchase Agreement; (iii) indebtedness
incurred solely for the purpose of financing the acquisition or lease of any
equipment by the Company, including capital lease obligations with no recourse
other than to such equipment; (iv) indebtedness (A) the repayment of which has
been subordinated to the payment of the Convertible Debentures on terms and
conditions acceptable to the Secured Party, including with regard to interest
payments and repayment of principal, (B) which does not mature or otherwise
require or permit redemption or repayment prior to or on the 91st day after the
maturity date of any Convertible Debentures then outstanding; and (C) which is
not secured by any assets of the Company; (v) indebtedness solely between the
Company and/or one of its domestic subsidiaries, on the one hand, and the
Company and/or one of its domestic subsidiaries, on the other which indebtedness
is not secured by any assets of the Company or any of its subsidiaries, provided
that (x) in each case a majority of the equity of any such domestic subsidiary
is directly or indirectly owned by the Company, such domestic subsidiary is
controlled by the Company and such domestic subsidiary has executed a security
agreement in the form of this Agreement and (y) any such loan shall be evidenced
by an intercompany note that is pledged by the Company or its subsidiary, as
applicable, as collateral pursuant to this Agreement; (vi) reimbursement
obligations in respect of letters of credit issued for the account of the
Company or any of its subsidiaries for the purpose of securing performance
obligations of the Company or its subsidiaries incurred in the ordinary course
of business so long as the aggregate face amount of all such letters of credit
does not exceed $500,000 at any one time; and (vii)

11

--------------------------------------------------------------------------------

renewals, extensions and refinancing of any indebtedness described in clauses
(i) or (iii) of this subsection.

          Section 7.4.      Places of Business.

          Change the location of its chief place of business, chief executive
office or any place of business disclosed to the Secured Party, unless the
Company provides notice to the Secured Party of new location within 10 days’ of
such change in location.

ARTICLE 8.
MISCELLANEOUS

          Section 8.1.      Notices.

          All notices or other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be considered as duly
given on: (a) the date of delivery, if delivered in person or by nationally
recognized overnight delivery service or (b) five (5) days after mailing if
mailed from within the continental United States by certified mail, return
receipt requested to the party entitled to receive the same:

If to the Secured Party: Cornell Capital Partners, LP   101 Hudson Street-Suite
3700   Jersey City, New Jersey 07302   Attention: Mark Angelo  
                    Portfolio Manager   Telephone:      (201) 986-8300  
Facsimile:         (201) 985-8266     With a copy to: David Gonzalez, Esq.   101
Hudson Street, Suite 3700   Jersey City, NJ 07302   Telephone:      (201)
985-8300   Facsimile:         (201) 985-8266

12

--------------------------------------------------------------------------------


And if to the Company: Migdal Aviv   7 Abba Hilel Street   Ramat Gan, 52520  
Israel   Telephone:      011 972 3 5913952   Facsimile:         011 +972 9 955
0454     With a copy to: Clark Wilson LLP   800 – 885 West Georgia Street  
Vancouver, BC Canada   V6M 3R9   Attention:        Bernard Pinsky  
Telephone:      604.687.5700   Facsimile:         604.687.6314

          Any party may change its address by giving notice to the other party
stating its new address. Commencing on the tenth (10th) day after the giving of
such notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.

          Section 8.2.      Severability.

          If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provision were not contained
herein.

          Section 8.3.      Expenses.

          In the event of an Event of Default, the Company will pay to the
Secured Party the amount of any and all reasonable out-of-pocket expenses,
including the reasonable fees and expenses of its counsel, which the Secured
Party may incur in connection with: (i) the custody or preservation of, or the
sale, collection from, or other realization upon, any of the Pledged Property;
(ii) the exercise or enforcement of any of the rights of the Secured Party
hereunder or (iii) the failure by the Company to perform or observe any of the
provisions hereof.

          Section 8.4.      Waivers, Amendments, Etc.

          The Secured Party’s delay or failure at any time or times hereafter to
require strict performance by Company of any undertakings, agreements or
covenants shall not waive, affect, or diminish any right of the Secured Party
under this Agreement to demand strict compliance and performance herewith. Any
waiver by the Secured Party of any Event of Default shall not waive or affect
any other Event of Default, whether such Event of Default is prior or subsequent
thereto and whether of the same or a different type. None

13

--------------------------------------------------------------------------------

of the undertakings, agreements and covenants of the Company contained in this
Agreement, and no Event of Default, shall be deemed to have been waived by the
Secured Party, nor may this Agreement be amended, changed or modified, unless
such waiver, amendment, change or modification is evidenced by an instrument in
writing specifying such waiver, amendment, change or modification and signed by
the Secured Party in the case of any such waiver, and signed by the Secured
Party and the Company in the case of any such amendment, change or modification.

          Section 8.5.      Continuing Security Interest; Partial Release.

          (a)      This Agreement shall create a continuing security interest in
the Pledged Property and shall: (i) remain in full force and effect until
payment or conversion in full of the Convertible Debentures; (ii) be binding
upon the Company and its successors and assigns; and (iii) inure to the benefit
of the Secured Party and its successors and assigns. Upon the payment or
satisfaction in full or conversion in full of the Convertible Debentures, this
Agreement and the security interest created hereby shall terminate, and, in
connection therewith, the Company shall be entitled to the return, at its
expense, of such of the Pledged Property as shall not have been sold in
accordance with Section 5.2 hereof or otherwise applied pursuant to the terms
hereof and the Secured Party shall deliver to the Company such documents as the
Company shall reasonably request to evidence such termination.

          (b)      Effective upon the closing of a disposition of any Pledged
Property, provided the Secured Party consents in writing prior to such
disposition or such disposition is made in the ordinary course of business, the
security interest granted hereunder in the Pledged Property so disposed of shall
terminate and the Secured Party shall deliver such documents as the Company
shall reasonably request to evidence such termination; provided, however, the
security interest granted hereunder in all remaining Pledged Property shall
remain in full force and effect.

          Section 8.6.      Independent Representation.

          Each party hereto acknowledges and agrees that it has received or has
had the opportunity to receive independent legal counsel of its own choice and
that it has been sufficiently apprised of its rights and responsibilities with
regard to the substance of this Agreement.

          Section 8.7.      Applicable Law: Jurisdiction.

          This Agreement shall be governed by and interpreted in accordance with
the laws of the State of New Jersey without regard to the principles of conflict
of laws. The parties further agree that any action between them shall be heard
in Hudson County, New Jersey, and expressly consent to the jurisdiction and
venue of the Superior Court of New Jersey, sitting in Hudson County and the
United States District Court for the District of New Jersey sitting in Newark,
New Jersey for the adjudication of any civil action asserted pursuant to this
Paragraph.

14

--------------------------------------------------------------------------------

          Section 8.8.      Waiver of Jury Trial.

          AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS
AGREEMENT AND TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY
WAY TO THIS AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS
TRANSACTION.

          Section 8.9.      Entire Agreement.

          This Agreement constitutes the entire agreement among the parties and
supersedes any prior agreement or understanding among them with respect to the
subject matter hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

15

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Security
Agreement as of the date first above written.

COMPANY:
GLOBAL ENERGY, INC.

By: /s/ Asi Shalgi
Name: Asi Shalgi
Title: CEO

16

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Security
Agreement as of the date first above written.

COMPANY:
GLOBAL ENERGY ISRAEL LTD.

By: /s/ Asi Shalgi
Name: Asi Shalgi
Title: CEO

17

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Security
Agreement as of the date first above written.

COMPANY:
GLOBAL NRG PACIFIC LTD.

By: /s/ Asi Shalgi
Name: Asi Shalgi
Title: CEO

18

--------------------------------------------------------------------------------

           IN WITNESS WHEREOF, the parties hereto have executed this Security
Agreement as of the date first above written.

SECURED PARTY:
CORNELL CAPITAL PARTNERS, L.P.

By: Yorkville Advisors, LLC
Its: Investment Manager

By: /s/ Mark Angelo
Name: Mark Angelo
Title: Portfolio Manager

19

--------------------------------------------------------------------------------

SCHEDULE I

LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OF
ORGANIZATION

Company’s Name State of Organization Employer ID Organizational ID Global
Energy, Inc.
Nevada


Global Fuel Israel Ltd.

Global NRG Pacific Ltd.







20

--------------------------------------------------------------------------------

EXHIBIT A
DEFINITION OF PLEDGED PROPERTY

          For the purpose of securing prompt and complete payment and
performance by the Company of all of the Obligations, the Company
unconditionally and irrevocably hereby grants to the Secured Party a continuing
security interest in and to, and lien upon, the following Pledged Property of
the Company:

                              (a)      all goods of the Company, including,
without limitation, machinery, equipment, furniture, furnishings, fixtures,
signs, lights, tools, parts, supplies and motor vehicles of every kind and
description, now or hereafter owned by the Company or in which the Company may
have or may hereafter acquire any interest, and all replacements, additions,
accessions, substitutions and proceeds thereof, arising from the sale or
disposition thereof, and where applicable, the proceeds of insurance and of any
tort claims involving any of the foregoing;

                              (b)      all inventory of the Company, including,
but not limited to, all goods, wares, merchandise, parts, supplies, finished
products, other tangible personal property, including such inventory as is
temporarily out of Company’s custody or possession and including any returns
upon any accounts or other proceeds, including insurance proceeds, resulting
from the sale or disposition of any of the foregoing;

                              (c)      all contract rights and general
intangibles of the Company, including, without limitation, goodwill, trademarks,
trade styles, trade names, leasehold interests, partnership or joint venture
interests, patents and patent applications, copyrights, deposit accounts whether
now owned or hereafter created;

                              (d)      all documents, warehouse receipts,
instruments and chattel paper of the Company whether now owned or hereafter
created;

                              (e)      all accounts and other receivables,
instruments or other forms of obligations and rights to payment of the Company
(herein collectively referred to as “Accounts”), together with the proceeds
thereof, all goods represented by such Accounts and all such goods that may be
returned by the Company’s customers, and all proceeds of any insurance thereon,
and all guarantees, securities and liens which the Company may hold for the
payment of any such Accounts including, without limitation, all rights of
stoppage in transit, replevin and reclamation and as an unpaid vendor and/or
lienor;

                              (f)      to the extent assignable, all of the
Company’s rights under all present and future authorizations, permits, licenses
and franchises issued or granted in connection with the operations of any of its
facilities;

                              (g)      all equity interests, securities or other
instruments in other companies, including, without limitation, any subsidiaries,
investments or other entities (whether or not controlled); and

--------------------------------------------------------------------------------

                              (h)      all products and proceeds (including,
without limitation, insurance proceeds) from the above-described Pledged
Property.

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF DEPOSIT ACCOUNT AGREEMENT

 

--------------------------------------------------------------------------------